Exhibit 10.22(a)

Execution Copy

SEVERANCE AGREEMENT

Itzhak Fisher

SEVERANCE AGREEMENT (the “Agreement”) dated June 4, 2007 by and between The
Nielsen Company B.V. and The Nielsen Company (US), Inc. (the “Company”) and
Itzhak Fisher (the “Executive”).

The Company desires to induce Executive to continue to provide services to the
Company by providing the Executive protection in the event of a termination of
the Executive’s active service in certain circumstances, and Executive desires
to continue to provide services to the Company and to accept such protection.

In consideration of the promises and mutual covenants contained herein and for
other good and valuable consideration, the parties agree as follows:

1. Term. This Agreement shall be effective for a period commencing on the date
of this Agreement and ending on June 4, 2008 (the “Term”); provided, however,
that commencing with June 4, 2008 and on each anniversary thereof (each an
“Extension Date”), the Term shall automatically be extended for an additional
twelve (12) month period, unless the Company or Executive provides the other
party hereto twelve (12) month’s prior written notice before the next Extension
Date that the Term shall not be so extended.

2. Termination of Service.

a. By the Company without Cause or by Executive for Good Reason. If, during the
Term, Executive’s active service with the Company and its affiliates is
terminated by the Company without Cause or by Executive’s resignation for Good
Reason (as each such term is defined in Section 3 below), subject to the
Executive’s execution of a general waiver and release of claims agreement
substantially in the form attached hereto as Exhibit A, and subject to the
Executive’s compliance with the terms of Exhibit B attached hereto, Executive
shall be entitled to receive:

(i) a cash severance payment equal to one (1) times the Executive’s annual rate
of base salary, as in effect prior to the date on which such termination occurs
(or, if higher, as in effect prior to the occurrence identified in
Section 3(c)(ii)), payable in equal installments, in accordance with the normal
payroll practices of the Company over the twenty four (24) month period
following the date of termination (the “Severance Period”); provided, however,
that such severance payment shall be in lieu of notice or any other severance
benefits to which the Executive might otherwise be entitled; and

(ii) the annual cash bonus that the Executive would have received, if the
Executive had continued to provide services to the Company through the end of
the fiscal year of the Company in which such termination occurs (with the
determination of the amount, if any, of such bonus based on the Company’s
performance in relation to the applicable performance targets previously
established by the Company for such fiscal year, as determined in good faith by
the Compensation Committee of the Board of Supervisory Directors of The Nielsen
Company B.V.), multiplied by the Pro-Rate Factor (as defined in Section 3 below)
(as applicable to the Executive’s service with the Company) and paid at such
time as the annual cash bonus would otherwise have been paid to the Executive;



--------------------------------------------------------------------------------

(iii) continuation of the Executive’s coverage under the Company’s health and
welfare benefit plans and programs in which the Executive was entitled to
participate immediately prior to the date of termination or continued payments
to the Executive of the cost thereof, as applicable, to the extent permitted
under the terms of such plans and programs, until the earlier to occur of
(i) the end of the Severance Period and (ii) the date on which the Executive
receives comparable health and welfare benefits from any subsequent employer;
provided that, to the extent that the Company is unable to continue such
benefits because the terms of such plan or program does not so permit, or if
such continuation would violate Section 105(h) of the Internal Revenue Code of
1986, as amended (the “Code”), the Company shall then provide the Executive with
an economically equivalent benefit or payment determined on (to the extent
health and welfare benefit plans and programs in which the Executive was
entitled to participate immediately prior to the date of termination were
non-taxable to the Executive) an after-tax basis;

(iv) all earned and unpaid and/or vested, nonforfeitable amounts owing or
accrued at the date of Executive’s termination of service (include any earned
but unpaid base salary) under any compensation and benefit plans, programs, and
arrangements of the Company and its affiliates in which Executive theretofore
participated, payable in accordance with the terms and conditions of the plans,
programs, and arrangements (and agreements and documents thereunder) pursuant to
which such compensation and benefits were granted or accrued; and

(v) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of termination.

b. By the Company for Cause or by Executive without Good Reason. If, during the
Term, Executive’s active service with the Company and its affiliates is
terminated by the Company for Cause or by Executive’s resignation without Good
Reason, Executive shall be entitled to receive only those benefits described in
Section 2(a)(iv) and (v) above.

c. Due to Executive’s Death or Disability. If, during the Term, Executive’s
active service with the Company and its affiliates is terminated by the Company
by reason of Executive’s death or Disability (as defined in Section 3 below),
Executive or Executive’s estate (as the case may be) shall be entitled to
receive only those payments and benefits described in Section 2(a)(ii), (iv) and
(v) above.

d. Following Executive’s termination or resignation (as the case may be), except
as set forth in this Section 2 and Section 5 below, Executive shall have no
further rights to any other compensation or benefits under this Agreement or any
other severance plan or arrangement maintained by the Company or any of its
affiliates, except as otherwise provided under any stock option or management
stockholder’s agreement entered into by and between Executive and the Company or
any of its affiliates.

 

2



--------------------------------------------------------------------------------

3. Definitions. For purposes of this Agreement:

a. “Cause” shall mean

(i) Executive’s willful misconduct with regard to the Company;

(ii) Executive’s indictment for, conviction of, or plea of nolo contendere to
(under the laws of the United States or any state thereof), a felony, a
misdemeanor involving moral turpitude, or an intentional crime involving
material dishonesty other than, in any case, vicarious liability;

(iii) Executive’s conduct involving the use of illegal drugs in the workplace;

(iv) Executive’s failure to attempt in good faith to follow a lawful directive
of his or her supervisor within ten (10) days after written notice of such
failure is delivered to Executive by the Company; and/or

(v) Executive’s material breach of the Executive’s Management Stockholders’
Agreement or the Executive’s other agreements with the Company, including
without limitation the Engagement Letter, dated April 26, 2007, which continues
beyond ten (10) days after written demand for substantial performance is
delivered to the Executive by the Company (to the extent that, in the reasonable
judgment of the Company’s Supervisory Board, such breach can be cured by the
Executive).

b. “Disability” shall mean the Executive’s physical or mental inability to
perform substantially his or her duties to the Company for a period of 180
consecutive days as determined by an approved medical doctor. For this purpose,
an approved medical doctor shall mean a medical doctor selected by the Company
and the Executive. If the Company and the Executive cannot agree on a medical
doctor, each party shall select a medical doctor and the two doctors shall
select another medical doctor who shall be the sole medical doctor for this
purpose.

c. “Good Reason” shall mean without Executive’s express written consent, the
occurrence of any of the following circumstances:

(i) a material diminution in the nature or scope of Executive’s
responsibilities, duties or authority (other than any such diminution which may
occur by reason of the corporate restructuring programs in effect as of the time
of the Agreement); or

(ii) a reduction in Executive’s annual base salary and/or target annual
incentive under the Company’s Annual Incentive Plan (“target AIP”) (excluding
any reduction in Executive’s base salary and/or target AIP that is part of a
plan to reduce compensation of comparably situated employees of the Company
generally; provided that such reduction in Executive’s base salary and/or target
AIP is not greater than ten percent (10%) of such base salary and/or target
AIP);

 

3



--------------------------------------------------------------------------------

(iii) the relocation by the Company of Executive’s primary place of service with
the Company to a location more than fifty (50) miles outside of Executive’s
current principal place of service (which shall not be deemed to occur due to a
requirement that Executive travel in connection with the performance of his or
her duties);

(iv) the failure by the Company to renew the Term of this Agreement;

in any case of the foregoing, that remains uncured after ten (10) business days
after Executive has provided the Company written notice that Executive believes
in good faith that such event giving rise to such claim of Good Reason has
occurred, so long as such notice is provided within ninety (90) days after such
event has first occurred.

d. “Pro-Rate Factor” shall mean a fraction, (i) the numerator of which is equal
to the number of days that the Executive has provided services to the Company
during the calendar year in which the Executive’s service terminates, and
(ii) the denominator of which is the number of days in such calendar year.

4. Notice of Termination. Any purported termination of service by the Company or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 7(e) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and the date of termination, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of service under the provision so indicated.

5. Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, the Company
shall, after consulting with the Executive, reform such provision to comply with
Section 409A of the Code; provided that the Company agrees to maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Executive of the applicable provision without violating the provisions of
Section 409A of the Code.

6. Restrictive Covenants. As a condition to the payment of Executive’s severance
in accordance with Sections 2(a) and 2(b) of this Agreement, Executive agrees to
be bound by the restrictive covenants set forth in Exhibit B attached hereto and
incorporated by reference herein.

7. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of New York, without regard to conflicts of laws
principles thereof.

 

4



--------------------------------------------------------------------------------

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the subject matter contained herein, and during
the Term supersedes all prior agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

c. No Waiver; Severability. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.

d. Successor; Binding Agreement. The Company shall assign this Agreement and its
obligations hereunder to any successor thereof. This Agreement shall inure to
the benefit of and be enforceable by Executive and Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable to Executive hereunder had Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, if
there is no such designee, to Executive’s estate.

e. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

The Nielsen Company B.V.

45 Danbury Road

Wilton, CT 06897

Attention: Chief Legal Officer

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

f. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

5



--------------------------------------------------------------------------------

g. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Agreement be
reduced by an compensation earned by Executive as the result of employment by or
service to another employer, by retirement benefits, by offset against any
amount claimed to be owed by Executive to the Company, or otherwise.

h. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[Signatures on next page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

The Nielsen Company B.V.     Itzhak Fisher By:  

/s/ Thomas S. Kucinski

     

/s/ Itzhak Fisher

  Title: SVP – Global Compensation and Benefits      

[Signature Page to Severance Agreement]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

Itzhak Fisher (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue The
Nielsen Company B.V., a private company with limited liability incorporated
under the laws of the Netherlands (Besloten Vennootschap met Beperkte
Aansprakelijkheid) (the “Company”), the Company’s past, present, or future
parent, affiliated, related, and/or subsidiary entities, and all of their past
and present directors, shareholders, officers, general or limited partners,
employees, agents, and attorneys, and agents and representatives of such
entities, in such capacities, and employee benefit plans in which the Executive
is or has been a participant by virtue of his service with the Company, and the
successors of the Company or any of the foregoing entities, from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such entities based
on any events or circumstances arising or occurring on or prior to the date of
this Release (or, with respect to claims of disparagement, arising or occurring
on or prior to the date this Release is executed), arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever, (a) the Executive’s service with the Company or the termination
thereof or (b) the Executive’s status at any time as a holder of any securities
of the Company, and any and all claims arising under the law of the United
States, any other country, or any state, or locality relating to employment, or
securities, including, without limitation, claims of wrongful discharge, breach
of express or implied contract, fraud, misrepresentation, defamation, or
liability in tort, claims of any kind that may be brought in any court or
administrative agency, any claims arising under Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Securities Act of 1933, the
Securities Exchange Act of 1934, the Sarbanes-Oxley Act, and similar statutes,
ordinances, and regulations of the United States, any other country, or any
state or locality; provided, however, notwithstanding anything to the contrary
set forth herein, that this general release shall not extend to (x) amounts owed
to or rights available for the Executive under that certain Severance Agreement
dated June 4, 2007, by and between the Company and the Executive (the “Severance
Agreement”) and (y) benefit claims under employee pension benefit plans in which
the Executive is a participant by virtue of his service with the Company or to
benefit claims under employee welfare benefit plans for occurrences (e.g.,
medical care, death, or onset of disability) arising after the execution of this
Release by the Executive.

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of 21 days to review and consider
this Release. The Executive is hereby advised to consult with an attorney prior
to executing the Release. By his signature below, the Executive warrants that he
has had the opportunity to do so and to be fully

 

A-1



--------------------------------------------------------------------------------

and fairly advised by that legal counsel as to the terms of this Release. The
Executive further warrants that he understands that he may use as much or all of
his 21-day period as he wishes before signing, and warrants that he has done so.

The Executive further warrants that he understands that he has seven days after
signing this Release to revoke the Release by notice in writing to the Chief
Legal Officer of the Company. This Release shall be binding, effective, and
enforceable upon both parties upon the expiration of this seven-day revocation
period without such Chief Legal Officer having received such revocation, but if
the Executive revokes the Release during such time, the Executive understands
that the Executive will forfeit any rights he may have to any severance payments
and benefits otherwise due under Section 2(a) of the Severance Agreement.

Executed this      day of                     , 20    

   Itzhak Fisher

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Restrictive Covenants

 

(1) Non-Competition; Non-Solicitation; No-Hire

 

  (a) The Executive shall not, at any time during the Term or during the
two-year period following the date of any termination of the Executive’s service
(the “Restricted Period”):

 

  (i)

Directly or indirectly engage in, have any equity interest in, or manage or
operate (whether as director, officer, employee, agent, representative, partner,
security holder, consultant or otherwise) any of the entities (which term
“entity” shall for purposes of this Exhibit B include any subsidiaries, parent
entities or other affiliates thereof (measured on the date of the Executive’s
commencement of activities for such entities), or any successor thereto with
regard to all or substantially all of the entity’s assets) set forth in a letter
to be delivered to the Executive within thirty (30) days of the date hereof
(each, a “Competitive Entity”), which original Competitive Entity must satisfy
the fifteen (15) percent threshold described below (but as applied to the Group
(as defined below)); provided, however, that the Executive shall be permitted to
acquire a passive stock or equity interest in any such entity provided the stock
or other equity interest acquired is not more than five (5) percent of the
outstanding interest in such entity; provided, further, that, at any time prior
to delivery of a Notice of Termination by either party hereto, the Company shall
have the discretion, acting reasonably and in good faith, to add additional
Competitive Entities up to a total of ten (10), including those previously on
the list, or to substitute another entity for any of the Competitive Entities;
provided, further, that such addition or substitution is made prior to the
giving of a Notice of Termination. Notwithstanding the foregoing, if the Company
acquires any business in another business line (each, a “New Business”), then
the Company shall have the discretion, acting reasonably and in good faith, to
add up to five (5) competitors of the New Business to the foregoing list of the
Competitive Entities, in excess of the applicable numerical limit, so long as
each such added competitor derives at least fifteen (15) percent of its
consolidated revenues and profits from business units that are competitive with
the New Business based on the consolidated revenues and profits in the fiscal
year immediately prior to the year such entity is added as a Competitive Entity;
provided, further, that (x) at the time of any such acquisition, the Company
shall examine the entire list of Competitive Entities and, in good faith, remove
any which it reasonably believes should no longer be considered Competitive
Entities, (y) the Company shall promptly remove any Competitive Entities in the
event of the subsequent sale of the business of the Company with respect to
which such Competitive Entity competes and (z) in no event shall the number of
Competitive Entities be

 

B-1



--------------------------------------------------------------------------------

 

more than seventeen (17). For purposes of this Exhibit B, the term “Group” shall
mean shall mean Valcon Acquisition Holding (Luxembourg) S.à r.l., a private
limited company incorporated under the laws of Luxembourg (“Lux Holdco”) and any
of its direct and indirect subsidiaries and affiliates (including, without
limitation, the U.S. Entity), together with any successor thereto.

 

  (ii) Directly or indirectly solicit or hire, on his own behalf or on behalf of
any other person or entity, the services of any individual who, at the time of
the Executive’s termination of service hereunder, is (or, at any time during the
previous twelve (12) months, was) a management-level employee or executive
officer of the Company or, other than in the good faith performance of his
duties with the Company, solicit or induce any of the Company’s then employees
to terminate employment with the Company; provided that the foregoing shall not
be violated if an entity with which the Executive is then associated solicits or
hires any such prohibited person (other than any such person that is set forth
on a list containing no more than fifty (50) individuals, to be provided by the
Company to the Executive within thirty (30) days of his termination of service
hereunder), so long as the Executive does not, with knowledge of such person’s
relationship with the Company, direct or approve and is not otherwise involved
in such solicitation or hire of the specific person (as opposed to filling the
position). The restrictions in this Section (1)(a)(ii) shall not apply to
(A) general solicitations that are not specifically directed to employees of the
Company or any affiliate or (B) serving as a reference at the request of an
employee. There shall be no violation of this Section (1)(a)(ii) that may serve
as a basis for Cause or a forfeiture event, unless there is an actual hire and
the failure of such person hired to return to the Company’s employ (or other
cure, if possible) within ten (10) days of Executive’s receipt of written notice
from the Company; or

 

  (iii)

Other than in the good faith performance of his duties with the Company,
directly or indirectly, on his own behalf or on behalf of any other person or
entity, recruit or otherwise solicit or induce any customer, subscriber or
supplier of the Company at the time of the Executive’s termination of service
hereunder (or, at any time during the previous twelve (12) months) to terminate
its arrangements with the Company, otherwise adversely change its relationship
with the Company, or establish any relationship with the Executive or any of his
affiliates for any business purpose competitive with the business of the
Company; provided that the foregoing shall not be violated (A) by actions of the
Executive taken on behalf of an entity with which the Executive is then
associated and which is a customer, subscriber or supplier of the Company, to
the extent that such actions are taken in connection with such customer,
subscriber or supplier relationship, and (B) if an entity with which the
Executive is then associated solicits or induces any such prohibited person, so
long as the Executive does not, with knowledge of such person’s relationship
with the

 

B-2



--------------------------------------------------------------------------------

 

Company, direct or approve and is not otherwise involved in such solicitation or
inducement of the specific transaction (as opposed to transactions in general).
The restrictions in this Section (1)(a)(iii) shall not apply to general
advertisements that are not specifically directed to customers or suppliers of
the Company or any affiliate. There shall be no violation of this Section
(1)(a)(iii) that may serve as a basis for Cause or a forfeiture event, unless
there is an actual termination, or an adverse change in the relationship, by a
customer, subscriber or supplier of the Company and a failure by the Executive
to cure within ten (10) days of receipt of written notice from the Company.

 

  (b) In the event that the terms of this Section (1) shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it will be interpreted
to extend only over the maximum period of time for which it may be enforceable,
over the maximum geographical area as to which it may be enforceable, or to the
maximum extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

 

  (c) As used in this Section (1), the term “Company” shall only include Lux
Holdco and its affiliates.

 

  (d) The provisions contained in Section (1)(a) may be altered and/or waived
with the prior written consent of the Board of Supervisory Directors of The
Nielsen Company B.V., a private company with limited liability incorporated
under the laws of the Netherlands (besloten vennootschap met beperkte
aansprakelijkheid) (the “BV”), or the Compensation Committee thereof.

 

(2) Nondisclosure of Proprietary Information

 

  (a)

Except as deemed desirable by the Executive in the good faith performance of the
Executive’s duties hereunder or pursuant to Section (2)(c), the Executive shall,
during the Term and in perpetuity after the Date of Termination, maintain in
confidence and shall not directly or indirectly, use, disseminate, disclose or
publish, or use for his benefit or the benefit of any person, firm, corporation
or other entity any confidential or proprietary information or trade secrets of
the Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
his benefit or the benefit of any person, firm, corporation or other entity any
Proprietary

 

B-3



--------------------------------------------------------------------------------

 

Information after the Date of Termination will continue so long as such
Proprietary Information is not generally known within the relevant trade or
industry or in the public domain (other than by means of the Executive’s
improper direct or indirect disclosure of such Proprietary Information) or is
available, or becomes available to the Executive on a non-confidential basis,
but only if the Executive has a reasonable good faith belief that such
information is public, and such information is continued to be maintained as
Proprietary Information by the Company. The parties hereby stipulate and agree
that as between them, the Proprietary Information identified herein may be
important, material and may affect the successful conduct of the businesses of
the Company (and any successor or assignee of the Company).

 

  (b) Upon termination of the Executive’s service with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.
Notwithstanding the foregoing, the Executive may retain documents relating to
his personal compensation and entitlements and his personal rolodex.

 

  (c) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the prompt written notice thereof, shall, as
much in advance of the return date as reasonably possible, make available to the
Company and its counsel the documents and other information sought, and shall
reasonably assist, at the Company’s expense, such counsel in resisting or
otherwise responding to such process.

 

  (d) As used in this Section (2), the term “Company” shall only include Lux
Holdco and its affiliates.

 

(3) Non-Disparagement

 

  (a) Each of the parties hereto agrees that at no time during the Executive’s
provision of service to the Company or at any time within two (2) years
thereafter shall such party (and, in the case of the Company, its officers and
the members of the Executive Board of Directors of the BV, and board of
directors of Lux Holdco) make, or cause or assist any other person to make, with
intent to damage, any public statement or other public communication which
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the other party (including, in the case of Lux Holdco, any of its
directors or officers).

 

  (b)

Notwithstanding the foregoing, nothing in this Section (3) shall prevent the
Company, the Executive or any other person from (i) responding to incorrect,
disparaging or derogatory public statements to the extent necessary to correct
or refute such public statements, or (ii) making any truthful statement (A) to
the extent necessary in connection with any litigation, arbitration or mediation
involving this Agreement, including, but not limited to, the enforcement of this

 

B-4



--------------------------------------------------------------------------------

 

Agreement, (B) to the extent required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with apparent jurisdiction or authority to order or require such person to
disclose or make accessible such information, (C) that is a normal comparative
statement in the context of advertising, promotion or solicitation of customers,
without reference to the Executive’s prior relationship with the Company, or
(D) as the Executive deems reasonably desirable in the good faith performance of
his duties with the Company.

 

(4) Injunctive Relief

It is recognized and acknowledged by the Company and the Executive that a breach
of the covenants contained in Sections (1), (2) and (3) may cause irreparable
damage to the Company and its goodwill and, with respect to Section (3), the
Executive, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Company and the Executive agree that in the event of a breach
of any of the covenants contained in Sections (1), (2) and (3), in addition to
any other remedy which may be available at law or in equity, the Company or the
Executive, as applicable, will be entitled to specific performance and
injunctive relief.

 

B-5